Citation Nr: 0121566	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to August 1943.  
He died in March 1993, and is survived by the appellant, his 
widow.  

This matter arises on appeal from a June 1993 rating decision 
of the RO, which denied a claim of service connection for the 
cause of the veteran's death.  

In April 1997, the matter was preliminarily remanded by the 
Board so that the appellant might be afforded an opportunity 
to present her sworn testimony, per her earlier request to do 
so.  In July 1997, her testimony was obtained before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing).  

In November 1997, the Board remanded the matter for necessary 
development, which included obtaining copies of the veteran's 
terminal hospital treatment records, as identified on his 
original certificate of death.  Unfortunately, this most 
critical development has yet to be completed, and the appeal 
must be remanded for the same.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board Remand confers 
on the appellant--as a matter of law, the right to compliance 
with Board Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance. Id.  Given those pronouncements, and the 
continuing need for necessary development, the Board finds 
that another Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9 (2000).  

While the Board's April 1997 Remand solely regarded the 
preliminary matter of affording the appellant her requested 
opportunity to present sworn testimony, the November 1997 
Board Remand was most specific: The veteran's certificate of 
death initially filed indicates that he died at Atlantic City 
Medical Center, Mainland Division, where he had been an 
"inpatient" for some undisclosed period of time.  However, 
when the RO requested these records in March 1998, its 
inquiry was directed to "AC MEDICAL CENTER MAINLAND."  
Additionally, when records were received in reply to this 
request, they were primarily from Atlantic Medical Imaging, 
and included records dated no later than January 1993.  The 
veteran died in March 1993, and as indicated above, his 
original certificate of death identifies terminal treatment 
records which are not of record.  Terminal treatment records 
are potentially the most critical records to be obtained, and 
this development must be completed, with documentation of any 
failure to do so.  

An additional matter requires clarification, as previously 
requested in the Board's November 1997 Remand.  That prior 
Board Remand indicated that the veteran's certificate of 
death, which listed the immediate cause of death as a 
ruptured abdominal aortic aneurysm, also listed other 
contributing condition(s) to the veteran's cause of death as 
lymphoma [illegible].  The Board Remand specifically 
requested, "a legible copy of the veteran's death 
certificate."  Inexplicably, however, two additional-but 
different, certified copies of the veteran's certificate of 
death make no reference to any contributing conditions, and 
fail to clarify the prior illegible notation with regard to 
the veteran's lymphoma.  Clarification is indicated-but not 
of the appellant who has repeatedly stated she has no further 
information to provide, but of the State of New Jersey, 
Office of Registrar of Vital Statistics who issued the 
original illegible copy of the veteran's certificate of death 
and, later, certified copies which are different from the 
original, and perhaps incomplete.  

Finally, it should be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to complete the 
November 1997 Board Remand requests, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required solely due to VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, as well as for necessary reasons already 
listed above, the instant Remand is required.  

1.  After obtaining any necessary consent 
from the appellant, the RO should 
contact, directly, the Atlantic City 
Medical Center, Mainland Division, 
requesting copies of any and all of the 
veteran's hospital "inpatient" and/or 
terminal treatment records, dated from 
January 25, 1993 to March 24, 1993.  Any 
reply should be maintained in the 
veteran's claims file for use in the 
appeal.  

2.  After obtaining any necessary consent 
and information from the appellant, the 
RO should attempt to obtain copies of 
records of hospitalization of the veteran 
at St. Barnabas Hospital, dated in 
approximately 1958-1960.

3.  After obtaining any necessary consent 
from the appellant, the RO should 
contact, directly, the State of New 
Jersey, Office of Registrar of Vital 
Statistics, requesting identification of 
the "other significant conditions" 
contributing to the veteran's death, but 
not related to the underlying cause of 
his death, as identified in the original 
(but not the certified copies of the) 
certificate of death.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death, in 
accordance with all VA regulations and 
guidelines, to include consideration of 
38 U.S.C.A. § 1318.  The RO should 
specifically determine whether the 
veteran's terminal treatment records are 
available, and if so, review the same.  
If the decision, in whole or in part, 
remains adverse to the appellant, she and 
her representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


